Appeal from a judgment of the Niagara County Court (Peter L. Broderick, Sr., J.), rendered October 16, 2003. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1404him upon his plea of guilty of murder in the second degree (Penal Law § 125.25 [1]). Defendant contends that his waiver of the right to appeal was invalid because County Court failed to conduct a sufficient inquiry to ascertain whether the waiver was knowingly, voluntarily and intelligently entered. We reject that contention (see generally People v Brown, 303 AD2d 989 [2003] ). The record establishes that the court asked defendant, inter alia, whether he had a clear mind, whether he understood the proceedings, whether he had sufficient time to discuss the matter with his attorney, and whether he understood that he was giving up certain rights. With respect to the waiver of the right to appeal, defendant indicated that he understood that he was giving up his right to challenge any rulings made by the court, including the court’s ruling following the Huntley hearing. “Defendant’s responses to [the c]ourt’s questions unequivocally established that defendant understood the proceedings and was voluntarily waiving the right to appeal” (People v Gilbert, 17 AD3d 1164, 1164 [2005]; see People v Jeter, 15 AD3d 885 [2005], lv denied 4 NY3d 887 [2005]). The waiver by defendant of the right to appeal encompasses his contentions with respect to the'court’s suppression ruling and the severity of the sentence (see People v Kemp, 94 NY2d 831 [1999]; People v Hidalgo, 91 NY2d 733, 737 [1998]; Gilbert, 17 AD3d at 1164; People v Haupt, 16 AD3d 1079 [2005]; People v Pittman, 13 AD3d 1145, 1146 [2004] , lv denied 4 NY3d 801 [2005]). Present—Hurlbutt, J.P., Scudder, Kehoe, Martoche and Hayes, JJ.